Citation Nr: 0405104	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-15 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently assigned a 10 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent disability evaluation effective from October 24, 
2002.  The appellant, who had active service from October 
1966 to October 1968, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the appellant has not been afforded a VA 
examination in connection with his claim for a higher initial 
evaluation for PTSD.  In this regard, the Board notes that 
the appellant was afforded a VA examination in December 2002 
in connection with his initial service connection claim; 
however, additional medical evidence has been added to the 
record which indicates that a more current examination is 
necessary in order to properly evaluate the severity and 
manifestations of the appellant's PTSD.  In fact, VA 
outpatient records dated from February 1991 to March 2003 
indicate a diagnosis of depression, generalized anxiety 
disorder, and a passive-aggressive personality with 
prominent, avoidant or histrionic traits, and the December 
2002 VA examination included a diagnosis of panic disorder 
without agoraphobia in addition to the PTSD that was in 
partial remission.   However, the Board notes that there is 
no VA examination distinguishing the symptomatology 
associated with the service-connected disability from that 
associated with any nonservice-connected psychiatric 
disorder.  Moreover, the appellant has asserted in his notice 
of disagreement and substantive appeal that his service-
connected PTSD is worse than that shown at the time of the 
December 2002 VA examination.  Therefore, the Board is of the 
opinion that a VA examination is necessary for the purpose of 
determining the nature and extent of the appellant's service-
connected PTSD.

In addition, the Board observes that the appellant stated in 
his substantive appeal dated in June 2003 that he had applied 
for Social Security Administration (SSA) disability benefits.  
He indicated that he suffers from pain both mentally and 
physically all of the time.  The RO should ascertain whether 
such application has resulted in the creation of records 
relevant to the instant appeal, and associate such records 
with the appellant's claims folder.   

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should contact the 
appellant and determine whether his 
application for SSA benefits has 
resulted in the creation of medical 
and/or award documents that may be 
relevant to his claim for a higher 
evaluation for his PTSD.  If in 
order, the RO should then contact the 
appropriate custodian of such 
records, including SSA, if 
appropriate, and associate them with 
the claims folder.  

2.  The appellant should be afforded an 
examination to ascertain the nature and 
extent of his PTSD.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and comment on the severity of the 
appellant's PTSD.  The examiner should 
identify all psychiatric disorders 
clinically found to be present.  The 
examiner should distinguish the 
symptomatology attributable to the 
appellant's service-connected PTSD from 
that due to nonservice-connected 
psychiatric pathology.  If it is not 
possible to distinguish symptomatology 
due to the service-connected disability 
from that due to a nonservice-connected 
disorder, the examiner should so state.  
A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2003), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  In addition to the development 
requested above, the claims file 
should be reviewed to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




